                                                                        1    John D. Fiero (CA Bar No. 136557)
                                                                             Jason H. Rosell (CA Bar No. 269126)
                                                                        2    PACHULSKI STANG ZIEHL & JONES LLP
                                                                             150 California Street, 15th Floor
                                                                        3    San Francisco, CA 94111
                                                                             Telephone: (415) 263-7000
                                                                        4    Facsimile:     (415) 263-7010
                                                                             E-mail:        jfiero@pszjlaw.com
                                                                        5                   jrosell@pszjlaw.com

                                                                        6    Proposed Attorneys for the
                                                                             Official Committee of Unsecured Creditors
                                                                        7

                                                                        8                                UNITED STATES BANKRUPTCY COURT
                                                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                                                        9                                        SAN JOSE DIVISION
                                                                       10   In re:                                              Case No. 19-52335 (MEH)
                                                                       11   IMPERIAL TOY LLC,                                   Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       12                                  Debtor.              CERTIFICATE OF SERVICE
                                                                       13
                                        S A N F R A N C I S C O , CA
                                        ATTORNEYS AT LAW




                                                                       14

                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            DOCS_SF:102343.1
                                                                        Case: 19-52335         Doc# 58    Filed: 12/03/19   Entered: 12/03/19 12:04:31    Page 1 of 3
                                                                        1    STATE OF CALIFORNIA                      )
                                                                                                                      )
                                                                        2    CITY OF SAN FRANCISCO                    )

                                                                        3           I, Oliver Carpio, am employed in the city and county of San Francisco, State of California.
                                                                            I am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                        4   Street, 15th Floor, San Francisco, California 94111-4500.

                                                                        5       On December 3, 2019, I caused to be served the following documents in the manner stated
                                                                                below:
                                                                        6
                                                                                       Notice of Appearance and Request for Notice (John D. Fiero)
                                                                        7
                                                                                       Notice of Appearance and Request for Notice (Jason H. Rosell)
                                                                        8
                                                                                               TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                                                        9                      (NEF): Pursuant to controlling General Orders and LBR, the foregoing document
                                                                                               was served by the court via NEF and hyperlink to the document. On
                                                                       10                     December 3, 2019, I checked the CM/ECF docket for this bankruptcy case or
                                                                                               adversary proceeding and determined that the following persons are on the
                                                                       11                      Electronic Mail Notice List to receive NEF transmission at the email addresses
                                                                                               stated below
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       12

                                                                       13                     (BY OVERNIGHT DELIVERY) By sending by FedEx and/or USPS Express
                                                                                               Mail to the addressee(s) as indicated on the attached list.
                                        S A N F R A N C I S C O , CA
                                        ATTORNEYS AT LAW




                                                                       14                      (BY MAIL) I am readily familiar with the firm's practice of collection and
                                                                                               processing correspondence for mailing. Under that practice it would be deposited
                                                                                               with the U.S. Postal Service on that same day with postage thereon fully prepaid
                                                                       15
                                                                                              at San Francisco, California, in the ordinary course of business. I am aware that
                                                                       16                      on motion of the party served, service is presumed invalid if postal cancellation
                                                                                               date or postage meter date is more than one day after date of deposit for mailing
                                                                       17                      in affidavit.

                                                                       18                     (BY EMAIL) I caused to be served the above-described document by email to the
                                                                                               parties indicated on the attached service list at the indicated email address.
                                                                       19
                                                                                    I declare under penalty of perjury, under the laws of the State of California and the United
                                                                       20   States of America that the foregoing is true and correct.
                                                                       21           Executed on December 3, 2019 at San Francisco, California.
                                                                       22

                                                                       23                                                                     /s/ Oliver Carpio
                                                                                                                                            Legal Assistant
                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                                                                                  2
                                                                            DOCS_SF:102343.1
                                                                        Case: 19-52335           Doc# 58     Filed: 12/03/19    Entered: 12/03/19 12:04:31        Page 2 of 3
                                                                        1   ECF/NEF List

                                                                        2          Donald H. Cram dhc@severson.com
                                                                                   Jared A. Day jared.a.day@usdoj.gov, ankey.to@usdoj.gov
                                                                        3          John D. Fiero jfiero@pszjlaw.com, ocarpio@pszjlaw.com
                                                                                   Michael I. Gottfried mgottfried@lgbfirm.com, srichmond@lgbfirm.com
                                                                        4          Anna M. Gumport agumport@sidley.com
                                                                                   Ori Katz okatz@sheppardmullin.com, LSegura@sheppardmullin.com
                                                                        5          Tobias S. Keller tkeller@kellerbenvenutti.com, pbenvenutti@kellerbenvenutti.com
                                                                                   Jane Kim jkim@kellerbenvenutti.com
                                                                        6          Michael Lauter mlauter@sheppardmullin.com
                                                                                   Office of the U.S. Trustee / SJ USTPRegion17.SJ.ECF@usdoj.gov
                                                                        7          Valerie Bantner Peo vbantnerpeo@buchalter.com
                                                                                   Jason Rosell jrosell@pszjlaw.com, sshoemaker@pszjlaw.com
                                                                        8          Thomas B. Rupp trupp@kellerbenvenutti.com
                                                                                   Susan Seflin sseflin@bg.law, ecf@bg.law
                                                                        9

                                                                       10     REQUEST FOR NOTICE LIST (Served via Email):

                                                                       11    Attorneys for Ja-Ru, Inc.             Attorneys for Great Rock Capital      Attorneys for Creditor
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                             Tobias S. Keller, Esq.                Partners Management, LLC              The CIT Group/Commercial
                                                                       12    Jane Kim, Esq.                        Jennifer C. Hagle                     Services, Inc.
                                                                             Thomas B. Rupp, Esq.                  Anna Gumport                          Valerie Bantner Peo, Esq.
                                                                       13    Keller & Benvenutti LLP               SIDLEY AUSTIN LLP                     Buchalter, A Professional
                                        S A N F R A N C I S C O , CA
                                        ATTORNEYS AT LAW




                                                                             650 California Street, Suite 1900     555 West Fifth Street, Suite 4000     Corporation
                                                                       14    San Francisco, CA 94108               Los Angeles, California 90013-1010    55 Second Street, 17th Floor
                                                                             Email:tkeller@kellerbenvenutti.com    Email: jhagle@sidley.com              San Francisco, California 94105-
                                                                                      jkim@kellerbenvenutti.com             agumport@sidley.com          3493
                                                                       15
                                                                                      trupp@kellerbenvenutti.com                                         Email: vbantnerpeo@buchalter.com
                                                                             Attorneys for Arthur S. Hirsch        Office of the United States Trustee   Attorneys for Siempre Viva
                                                                       16    and The Hirsch Family Trust           Attn: Jared A. Day                    Industrial II, LLC
                                                                             Dated June 9, 1998                    300 Booth Street, Rm 3009             Michael Gottfried, Esq.
                                                                       17    Brutzkus Gubner                       Reno, NV 89509                        Landau Gottfried & Berger LLP
                                                                             Attn: Susan K. Seflin                 Email: jared.a.day@usdoj.gov          1880 Century Park East, Suite 1101
                                                                       18    21650 Oxnard Street, Suite 500                                              Los Angeles, CA 90067
                                                                             Woodland Hills, CA 91367                                                    Email: mgottfried@lgbfirm.com
                                                                       19    Email: sseflin@bg.law

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                                                                                    3
                                                                            DOCS_SF:102343.1
                                                                        Case: 19-52335         Doc# 58     Filed: 12/03/19       Entered: 12/03/19 12:04:31            Page 3 of 3
